DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (2016/0058256) in view of Shin et al. (9,872,594).

Regarding claim 1, Ju discloses a cleaning device disposed on a bottom side of a robot, comprising: a movable box (Ju; Fig. 1 #21) installed around a suction port (Ju; Fig. 6 defined by G) disposed on the bottom side of the robot, wherein a roller space is disposed in the movable box; and the movable box is disposed with an airflow port on one side to enable the suction port to suck the airflow from the outside through the airflow port, (Ju [0040], Ju teaches that the other end of the dust suction conduit, 33, is only communication with the first accommodating cavity, 211, which is located on one side of the movable box), a roller (Ju; Fig. 3 #23), wherein the roller is pivotally disposed in the roller space (Ju; Fig. 1 #211 and #212), and the surface of the roller is disposed with a plurality of cleaning portions (Ju [0014] In 2-5), a part of each cleaning portion is in the roller space (Ju [0014] In 2-5 and Fig. 3 #23) , and another part of each cleaning portion protrudes out of the roller space (Ju [0014] In 2-5 and Fig. 3 #23), and the roller rotates to sweep the foreign substances near the suction port to the suction port with each cleaning portion ([0043] In 10-16); a cleaning cover disposed around the opening of the movable box facing toward the roller space (Ju; Fig. 3 #28), wherein a cleaning opening is disposed in the middle of the cleaning cover to communicate with the roller space (Ju; see annotated Fig. 3); 

 Regarding claim 2, Ju discloses the limitations of claim 1, and further discloses wherein one end of the guide element is disposed at one end of the cleaning cover (Ju; Fig. 6 where #241 extends with roller brush from both ends of the cleaning cover), and the other end of the guide element is disposed at the other end of the cleaning cover (Ju; Fig. 6 where #241 extends with roller brush from both ends of the cleaning cover), and between the two ends of the guide element, the cleaning device comprises: a first side disposed on a side of the guide element facing toward the roller space (Ju see annotated Fig. 6); a second side disposed opposing to the first side; a guide face disposed between the first side and the second side(Ju; see annotated Fig. 6); wherein the guide face is curved and a concave surface of the guide face concaves to the roller; and wherein the second side is formed in an arc shape, and a concave surface of the second side concaves to the suction port, a curvature of the two ends of the second side is smaller than that of the middle of the second side.

 Regarding claim 3, Ju discloses the limitations of claim 2, and further discloses wherein the guide element divides the cleaning opening into a roller area (Ju; see annotated Fig. 6) and a suction port area (Ju; Fig. 6 area defined by G), and the suction port area is closer to the suction port than the roller area; and the area of the suction port area is smaller than that of the roller area, so that the airflow of the suction port area is guided to the suction port.

 Regarding claim 4, Ju discloses the limitations of claim 2, and further discloses wherein the cleaning cover is further disposed with a plurality of brackets (Ju; Fig. 3 #281), and one end of each bracket is disposed on the side of the cleaning cover near the suction port and extends toward the roller (Ju; Fig. 3 #281), so that the other side of each bracket is disposed on the side of the cleaning cover near the roller; and each bracket is connected to the second side and the middle of the guide face (Ju; Fig. 3 #281), so that each bracket crosses each other at the guide element and supports the guide element (Ju; Fig. 3 #281).

  Regarding claim 7, Ju discloses the limitations of claim 1, and further discloses a robot (Ju; Fig. 1 #100)

Ju et al. teaches all the limitations of the claims except for a guide element  disposed between the roller and the suction port and when each cleaning portion of the roller is in contact with the guide element through the cleaning opening the guide element removes the foreign substances attached to each cleaning portion and guides the airflow to the suction port to have the foreign substances sucked into the robot through the suction port and wherein the guide element is made of a rigid material and deforms each cleaning portion when making contact with each cleaning portion, so as to remove the foreign matter attached to each cleaning portion.
Shin et al. teaches a guide element, LB, disposed between the roller and the suction port and when each cleaning portion of the roller is in contact with the guide element through the cleaning opening the guide element removes the foreign substances attached to each cleaning portion and guides the airflow to the suction port to have the foreign substances sucked into the robot through the suction port and wherein the guide element is made of a rigid material and deforms each cleaning portion when making contact with each cleaning portion, so as to remove the foreign matter attached to each cleaning portion, (col. 8, lines 20-33).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Ju et al. with a guide element disposed between the roller and the suction port and when each cleaning portion of the roller is in contact with the guide element through the cleaning opening the guide element removes the foreign substances attached to each cleaning portion and guides the airflow to the suction port to have the foreign substances sucked into the robot through the suction port and wherein the guide element is made of a rigid material and deforms each cleaning portion when making contact with each cleaning portion, so as to remove the foreign matter attached to each cleaning portion, as taught by Shin et al., in order to keep the dirt and dust that is initially sucked into the suction port from sticking to the bristles, and therefore providing an environment that enhances the airflow and dirt and dust removing capabilities. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. as modified by Shin et al. in further view of Gilbert, Jr. et al. (2008/0281470 A1).
Ju et al. as modified by Shin et al. teaches all the limitations of the claims except for wherein each cleaning portion is a pastry brush, scrubbing brush, rubber brush, sponge brush, or a combination of any two mentioned above.
Gilbert discloses vacuum and specifically discloses that the cleaning portion can be a scrubbing brush (Gilbert; [0148] In 13-15). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporating scrubbing brush to the cleaning portion as it is an effective means of scrubbing.

Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive. 
In regards to the newly added limitation of the movable box is disposed with an airflow port on one side to enable the suction port to suck the airflow from the outside through the airflow port, the Examiner has noted that the suction port, 33, is in communication with the first accommodation cavity, 211, of the movable box, and this cavity is located on side of the cavity, (pp 0040, fig. 1).  
In reference to the limitation of the guide element, the Shin et al. reference has been cited to teach a guide element, that contacts and deflects the brush elements before the dirt enters the suction port. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        October 17, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723